     Case 2:19-cv-00236 Document 729 Filed 02/08/21 Page 1 of 14 PageID #: 8093




                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                    CHARLESTON DIVISION

DON BLANKENSHIP,

                       Plaintiff,

v.                                                                         Case No. 2:19-cv-00236

ANDREW NAPOLITANO, et al.,

                     Defendants.


                   DEFENDANTS’ MOTION FOR A DISCOVERY CONFERENCE
                       & FOR RELIEF UNDER FED. R. CIV. P. 37(b)(2)(A)

            Defendants American Broadcasting Companies, Inc. (“ABC”), Cable News Network,

Inc. (“CNN”), Fox News Network LLC (“Fox News”), MSNBC Cable, Inc. (“MSNBC”), and

WP Company LLC (“WaPo”) (collectively, “Defendants”), respectfully move this Court for: (i)

a conference concerning Plaintiff’s continued failure to comply with this Court’s December 23,

2020 discovery Order (the “Order”) and (ii) entry of an order, as described below, pursuant to

Federal Rule of Civil Procedure 37(b)(2)(A).

                                           FACTUAL BACKGROUND

            1.       On December 23, 2020, this Court granted Motions to Compel filed by

Defendants. Order, Dkt. No. 704.1 The Court’s Order expressed “grave concerns that Plaintiff’s

Counsel misrepresented the facts regarding Plaintiff’s disclosure of ESI sought by the various

Defendants.” Id. at 2 n.2. The Court granted Defendants’ Motions to Compel and further

ordered:

                          a. Plaintiff shall complete production responsive to all
                             outstanding requests, including all ESI, as it relates to
                             Plaintiff’s email accounts, no later than January 15, 2021;

                          b. Plaintiff shall complete production responsive to Defendants’

     1
         The factual history recounted in those Motions is incorporated here by reference. Dkt. Nos. 693, 698, 701, 702.
  Case 2:19-cv-00236 Document 729 Filed 02/08/21 Page 2 of 14 PageID #: 8094




                          ESI requests as they pertain to the other custodians named by
                          Plaintiff no later than February 1, 2021; and

                      c. These productions shall be 100% in compliance with
                         Defendants’ outstanding discovery requests for production.

Id. at 3 (emphases in original).

         2.      At the conference on Defendants’ motions, the Court stated it was

“dumbfounded” by the delay in Plaintiff’s productions. Exh. A, Dec. 22, 2020 Hr. Tr. at 4:18–

21. The Court found that Plaintiff’s prior promises to complete productions in early November

had been “either flat-out misrepresentations or they are such illogical mistakes that it begs

credulity at this point.” Id. The Court explained that, by the January 15th and February 1st

deadlines it set, Plaintiff’s productions should be “so completely done that the defendants in

good faith can’t make any objections.” Id. at 22:16–22. The Court warned that it was

“considering sanctions . . . which aren’t going to be insignificant,” id. at 13:5–7, and set a

briefing schedule for Defendants to submit fee applications “[a]ssuming Plaintiff’s responses to

Defendants’ outstanding requests for production are proper and complete,” Order, Dkt. No. 704,

at 3.2

         3.      Plaintiff’s counsel said he heard the Court “loud and clear.” Exh. A (Hr. Tr.) at

11:6–8. He represented that an ESI vendor already had made “considerable progress” collecting

and processing ESI from Plaintiff’s own email accounts. Id. at 10:19–23. And, as to the “other

custodians” at issue (i.e., campaign employees and contractors), Plaintiff’s counsel—after earlier

being reminded that counsel is an officer of the Court, id. at 4:19—represented that he had

already “reached out . . . to the other people involved in the campaign . . . and they have


   2
     Defendants understand the Court’s February 15, 2021 fees motion deadline is adjourned, because Plaintiff’s
responses to Defendants’ requests for production clearly are not “proper and complete.”

                                                        2
  Case 2:19-cv-00236 Document 729 Filed 02/08/21 Page 3 of 14 PageID #: 8095




indicated to us they will make their e-mails available to our vendor and would be included in our

production,” id. at 10:24–11:5 (emphases added). Yet, two weeks later, Plaintiff told Judge

Copenhaver a quite different story in his Rule 72(a) objections: that “Plaintiff Blankenship

cannot in good faith ask the[se] designated non-party custodians to surrender fundamental

privacy rights by consenting to a search and seizure of information from their personal

computing devices.” Dkt. No. 713, at 10.

       4.      Between the December 23 Order and the January 15 deadline, Plaintiff neither

produced a single document nor reported to the Court or to Defendants any impediments. As

Plaintiff later explained, in a declaration by his counsel submitted to the Court as a status report

six days after the January 15 deadline, the ESI vendor that Plaintiff previously had assured the

Court had been selected from among “a variety of vendors . . . in discussion[],” Exh. A (Hr. Tr.)

at 7:16–22, and which Plaintiff represented had already made “considerable progress” by

December 23, id. at 10:21, in fact “was, to say the least, lacking in both professionalism and

utility,” Gidding Decl., Dkt. No. 722, ¶ 5. Plaintiff’s vendor was “totally incapable” and used a

“process” that would be of “no forensic value whatsoever.” Id. ¶ 6. Moreover, Plaintiff’s chosen

ESI vendor “did not communicate . . . about what its engineers were doing,” then spent weeks

refusing to provide progress reports and “went on vacation at some point on or about December

23 . . . until January 5.” Id. ¶ 5. On January 8, Plaintiff terminated his original vendor and,

“within hours, had engaged another vendor to acquire the ESI.” Id. ¶ 6.

       5.      Between January 16 and January 18, Plaintiff made three partial productions from

one of his email accounts. Defendants spent more than a week trying to diagnose and catalog




                                                  3
  Case 2:19-cv-00236 Document 729 Filed 02/08/21 Page 4 of 14 PageID #: 8096




numerous substantive issues with his production3 and engaged in several meet-and-confers,

ultimately leading to Plaintiff promising he would “re-produce” these productions. Exh. C,

Email from Z. Gidding to Defendants (Jan. 26, 2021). Plaintiff did not do so until 11:46 p.m. on

Friday, February 5, when Plaintiff made another production of documents. Exh. D, Email from

Z. Gidding to Defendants (Feb. 5, 2021). Defendants are currently assessing the status of that

production.

        6.       While Plaintiff has now reproduced these portions of his production, 24 days after

the January 15 deadline, Plaintiff still has not completed production of his ESI. Nor has Plaintiff

produced any ESI from the other custodians whose ESI he previously agreed to search.

        7.       Plaintiff’s latest communication promises to “send [Defendants] a letter . . . laying

out . . . what we plan to do, with respect to the ESI productions.” Id. But the Court’s December

23 Order did not direct the parties to negotiate new deadlines or invite Plaintiff to try to

renegotiate “what [Plaintiff might] plan to do.” The Court directed Plaintiff to comply with the

discovery requests in full, by January 15 and February 1.

        8.       Plaintiff’s ongoing flouting of the Court’s discovery Order substantively impairs

and prejudices Defendants’ abilities to defend this case.

        9.       Meanwhile, Plaintiff has continued to notice and pursue depositions of

Defendants’ witnesses, several of which are scheduled for the coming weeks.




   3
      These were not mere “technical” or “format” issues; they were prejudicial and rendered the materials unusable
as a practical matter. By way of two examples, several thousand documents were replaced with blank slip sheets
stating “Native Document Only,” but native files were not provided. Exh. B, Ltr. from CNN/WaPo to Z. Gidding
(Jan. 22, 2021) at 2. And Plaintiff Bates-numbered the productions incorrectly, duplicating hundreds of numbers,
obstructing Defendants’ ability to review and tag such documents (without later needing to begin again) for use at
depositions and trial. Id.

                                                         4
  Case 2:19-cv-00236 Document 729 Filed 02/08/21 Page 5 of 14 PageID #: 8097




                                             ARGUMENT

       10.       Federal Rule of Civil Procedure 37(b)(2)(A) states that “[i]f a party . . . fails to

obey an order to provide or permit discovery, . . . the court . . . may issue further just orders” as

“[s]anctions,” which “may include the following:

           (i) directing that . . . designated facts be taken as established . . . ;
           (ii) prohibiting . . . designated claims . . . or . . . evidence;
           (iii) striking pleadings in whole or in part;
           (iv) staying further proceedings until the order is obeyed;
           (v) dismissing the action or proceeding in whole or in part;
           (vi) rendering a default judgment against the disobedient party; or
           (vii) treating as contempt of court the failure to obey [the] order . . . .

Fed. R. Civ. P. 37(b)(2)(A)(i)–(vii). The Rule reflects a simple, equitable principle: if one

wishes to proceed with claims in court, one must comply with the court’s discovery orders.

       11.       Because Plaintiff has failed even to come close to satisfying the December 23

Order, despite the Court’s clear admonitions and Plaintiff’s representations he would do so,

Defendants respectfully request the Court enter an Order as set forth below. History

demonstrates there can be no expectation that Plaintiff will comply with the Court’s December

23 Order, absent the relief requested, if ever.

       12.       For the sake of efficiency, Defendants summarize Plaintiff’s derelictions as

follows:

                a.       First, Plaintiff has failed to meet the deadlines set by the Court. The

Court Order required Plaintiff to complete production of his own ESI by January 15 and

production from other custodians by February 1. Document collection and production is

nowhere close to being completed. On top of this, Plaintiff has provided no transparency into the

discovery process or status.

                b.       Second, Plaintiff has produced emails from only a single account, out of
                                                     5
  Case 2:19-cv-00236 Document 729 Filed 02/08/21 Page 6 of 14 PageID #: 8098




many identified in the prior motion briefing and encompassed by the Order. He has not

produced from other email accounts known to be his (e.g., info@DonBlankenship.com;

info@donblankenship2020.com; info@votedonblankenship.com; or his email(s) at the domain

for McCoy Coal Group). Plaintiff has not properly produced text or Twitter messages, although

he has attached to Court filings select excerpts of text messages when he believes doing so suits

his interests.4 Nor has he collected and produced from other email accounts within his campaign

(e.g., pat.donb@gmail.com; paula.donb@gmail.com; gregthomaswv@gmail.com).

                 c.        Third, what Plaintiff has produced from even this single email account

does not comply with this Court’s December 23rd Order and remains significantly incomplete.

                      i.   Plaintiff has inexplicably withheld documents. Plaintiff represented to this

 Court that his new discovery vendor5 collected 179,000 emails from Plaintiff. Gidding Decl.,

 Dkt. No. 722, ¶ 7. Plaintiff ignored Defendants’ earlier requests for transparency in this

 process, and disregarded Defendants’ warnings that application of search terms was




   4
     Plaintiff appears to have produced a handful of text messages and tweets through some primitive means,
perhaps placing his phone on a photocopier to capture self-selected texts. This is not just a “format” issue, as he has
failed properly to produce responsive texts.
   5
       Plaintiff’s claims as to ESI vendors exemplify his penchant for inconsistent and implausible assertions. In his
Rule 72(a) Objections to Judge Copenhaver, Plaintiff’s counsel claims they “did not foresee a need to retain a
forensic ESI vendor” because “[t]he claims and defenses in this lawsuit do not involve circumstances in which the
authenticity of the emails is at issue.” Dkt. No. 713 at 7. That makes no sense. “Authenticity” of emails is a basic
evidentiary issue and always a potential issue in litigation. Moreover, the facts of this case cover several years and
center on a U.S. Senate campaign that had significant personnel and communications operations. If the need was
not intuitively obvious, a rudimentary inquiry by counsel would have shown that, as we now know, Plaintiff alone
had nearly 200,000 emails in just one of his several email accounts. Gidding Decl., Dkt. No. 722, ¶ 7. Surely, given
how Plaintiff’s counsel has described Plaintiff’s lack of technology savvy and support staff, counsel did not expect
Plaintiff would collect, process and transfer his ESI to counsel’s document review platform, see Dkt. No. 703 at 2.
Nor could Plaintiff’s counsel have done so; they merely have a license to a “document review platform,” Gidding
Decl., Dkt. No. 722, ¶¶ 2, 3, not the tools to themselves “acquire and process Plaintiff’s raw ESI data, . . . provided
to . . . the [document review] platform,” id. ¶ 4. In sum, Plaintiff’s counsel’s claim to have “not foresee[n] a need to
retain an ESI vendor” is as implausible as would be a claim that counsel did not foresee Plaintiff would need to
preserve documents from spoliation or did not foresee Plaintiff would be deposed.

                                                           6
 Case 2:19-cv-00236 Document 729 Filed 02/08/21 Page 7 of 14 PageID #: 8099




inappropriate (or at least premature) in some respects. See, e.g., Exh. E, Ltr. from ABC to Z.

Gidding (Dec. 28, 2020) at 1–2; Exh. B (CNN/WaPo Ltr.) at 2–3; Exh. F, Email from MSNBC

to Z. Gidding (Jan. 17, 2021); Exh. G, Ltr. from Fox News to Z. Gidding at 1–2 (Dec. 28,

2020). Instead, Plaintiff applied search terms to one email account, which yielded 90,000

responsive documents. Gidding Decl., Dkt. No. 722, ¶ 7. Then, without any consultation with

Defendants, Plaintiff unilaterally decided to exclude from review and production nearly two-

thirds of search-term-responsive documents on the ground that they were communications with

what Plaintiff’s counsel describes as “the most common senders of irrelevant communications,”

which included “holiday greetings . . . and . . . requests for job recommendations.” Id. ¶ 7

(reflecting that Plaintiff’s counsel reviewed only 37,000 of the 90,000 documents that had

search-term hits). In short, Plaintiff decided all communications with these unidentified senders

should simply be “excluded . . . from review.” Id. Defendants have been given no other

meaningful information about these “senders,” let alone an opportunity to request sampling if

warranted; Plaintiff instead merely rationalized ex post facto.

                 ii.   Plaintiff has “retained for further review” more than 730 responsive

documents. On January 26, Plaintiff represented to Defendants that production from one of

Plaintiff’s Gmail accounts was “substantially complete.” Exh. C. Yet, the following day,

buried in a footnote in his Rule 72(a) filing to Judge Copenhaver, Plaintiff wrote that “a number

of emails were retained for further review.” Reply Br., Dkt. No. 724, at 6 n.2 (emphasis

added). When Defendant’s counsel pressed about this specific holdback, Plaintiff’s counsel

admitted that these “retained documents” are distinct from those excluded unilaterally by

sender, supra ¶ 12.c, are not being withheld on the ground of privilege, and include more than

730 additional documents (comprising an unknown number of pages).
                                                7
  Case 2:19-cv-00236 Document 729 Filed 02/08/21 Page 8 of 14 PageID #: 8100




              d.       Fourth, Plaintiff has failed to produce any ESI from his campaign’s

former contractors, vendors and employees, which he represented to the Court he would collect

and produce. At the December 23rd conference, Plaintiff’s counsel assured Your Honor that

these custodians already had agreed to provide ESI, Exh. A at 10:24–11:5. Plaintiff now claims

he “cannot in good faith ask” them “to surrender fundamental privacy rights” through a “search

and seizure.” Pl. 72(a), Dkt. No. 713, at 10. He has replaced a “loud and clear” assurance to this

Court with a non-sequitur argument that Plaintiff cannot collect ESI from these custodians

because:

               [i]t is safe to presume that [these persons], like most people, use the
               same passwords for home security, bank accounts . . . and other
               matters. Emails are routinely used to communicate . . . confidential
               information. Computer hacking, data breaches, and identity theft are
               becoming increasingly common. Once this information is provided
               to a forensic ESI vendor, any person or entity affiliated with the
               company or successor thereof will have access to the designated
               third-party custodians’ past, present, and future confidential
               information.

Id. at 10–11. And he accompanies this argument with vague assertions that these custodians

should “download these documents into a cloud storage system” or “[a]lternatively, Plaintiff

Blankenship’s counsel can process [their] responsive ESI and produce the same . . . in a

standardized format.” Id. at 11.

       13.     Although it is certainly true that a party may object to discovery orders via Rule

72(a), that right to object does not grant a litigant license to misrepresent to this Court what the

party has done and/or agrees to do. Plaintiff simply cannot square what he told the Court on

December 23 about obtaining and producing ESI from these custodians (that they already had

agreed) with what he is now saying (that he cannot in good faith ask).



                                                  8
  Case 2:19-cv-00236 Document 729 Filed 02/08/21 Page 9 of 14 PageID #: 8101




                               *                 *                 *

       This case arises from Plaintiff’s U.S. Senate campaign. Tellingly, during that campaign,

when Plaintiff was asked about his refusal to disclose certain information “required by law,”

Plaintiff explained “[t]here isn’t ‘much of a penalty’ for flouting the law.” Exh. H, Don

Blankenship Is a West Virginia Senate Candidate. He Lives in Nevada, N.Y. TIMES, Apr. 25,

2018, https://www.nytimes.com/2018/04/25/us/politics/don-blankenship-china-west-

virginia.html. He added, “I don’t personally think anybody should have to disclose private

information” and it’s “no one’s business.” Id.

       Compliance with court orders is expressly a court’s “business.” The judicial system is

governed by the Rule of Law. And Federal Rule 37(b)(2)(A) provides a fair and necessary

bulwark to ensure compliance with rules governing discovery. It permits a court to enter further

Orders that assess appropriate sanctions and/or impose restrictions on a transgressing party with

respect to the order and management of discovery proceedings. Defendants respectfully request

the Court do so here to protect their rights.

                                          CONCLUSION

       Defendants respectfully request that the Court (i) schedule a status conference as soon as

practicable; (ii) extend sine die the deadline for Defendants’ to seek attorneys’ fees under the

December 23 Order; and (iii) with respect to Plaintiff’s continued noncompliance, enter an Order

providing for just and proper actions to remedy the prejudices incurred by Defendants as a result

Plaintiff’s noncompliance with the December 23 Order.

       With respect to item (iii), Defendants respectfully submit that the Court may consider the

following remedial, discovery management actions (or other relief the Court deems proper):



                                                 9
 Case 2:19-cv-00236 Document 729 Filed 02/08/21 Page 10 of 14 PageID #: 8102




        1. With respect to Plaintiff’s own ESI (see ¶¶ 12.a–c, supra), fashioning appropriate
           sanctions and relief, such as:

                 a. As to Plaintiff’s failure to complete production of his ESI by January 15 as
                    required by the Court’s Order, see supra ¶¶ 12.a–b, the Court may: (i) find
                    that the imposition of a monetary sanction is warranted (for example, $1,000
                    or more per day for each day between January 15, 2021 and the day Plaintiff
                    fully completes production of his ESI); AND/OR (ii) pursuant to Rule
                    37(b)(2)(A)(iv) and 28 U.S.C. § 636(e)(6)(B), certify the foregoing facts to
                    the District Court and order that Plaintiff appear on a day certain to show
                    cause why he should not be held in contempt (and subject to a recommended
                    daily fine).6

                 b. As to the 53,000 search-term-positive documents Plaintiff’s counsel has
                    unilaterally declined to review, see supra ¶ 12.c.i, the Court may order that
                    Plaintiff provide Defendants with a comprehensive alphabetized list of names
                    and email addresses for all senders, recipients, cc’s and bcc’s on such
                    documents, as well as the volume of emails from each sender and any other
                    information Defendants may reasonably request to obtain reasonable
                    transparency into whether these materials include information responsive to
                    Defendants’ respective requests;

                 c. As to the 730+ documents Plaintiff “retained for further review,” see supra
                    ¶ 12.c.ii, the Court may order Plaintiff to immediately provide a status report
                    as to those documents and complete production within 5 days;

                 d. The Court may conditionally order that, if Plaintiff fails to achieve 100%
                    complete production of responsive ESI from all his sources within 14 days
                    hereof, the Court will, as a means to ensure proper collection and production
                    of materials, appoint a competent, neutral third-party vendor at Plaintiff’s
                    expense to: (a) collect and process Plaintiff’s ESI from all remaining sources;
                    (b) certify completion of such, including an appropriate summary of the
                    processes; and (c) report to the Court on the quantity of responsive documents
                    and an estimated date for completion of production, so the Court may consider
                    the propriety of further remedies under Rule 37(b)(2)(A), (C); and


   6
     Courts have held that magistrate judges have authority to impose prospective monetary sanctions for violation
of a discovery order. See, e.g., Grimes v. City & Cty. of San Francisco, 951 F.2d 236, 241 (9th Cir. 1991) (“We
hold that magistrates may impose prospective sanctions pursuant to Rule 37 where such sanctions are necessary to
enforce compliance with a valid discovery order.”). To the extent that authority may be less clear in the Fourth
Circuit, see Reddick v. White, 456 F. App’x 191, 192 (4th Cir. 2011) (addressing “inherent” authority), the best
course—if the Court believes a monetary sanction other than attorneys’ fees is warranted—may be to find
imposition of such a monetary sanction to be warranted and also contemporaneously to certify the facts to the
District Court for Judge Copenhaver “to hear the evidence” and determine “if it is such as to warrant [the]
punishment” of civil contempt. 28 U.S.C. § 636(e)(6)(B).

                                                        10
Case 2:19-cv-00236 Document 729 Filed 02/08/21 Page 11 of 14 PageID #: 8103




              e. In the interim, as a means to ensure Plaintiff completes the foregoing, the
                 Court may order, pursuant to Rule 37(b)(2)(A)(iv) and the Court’s authority to
                 manage discovery, that Plaintiff complete production of his own ESI before
                 initiating further discovery.

     2. With respect to Plaintiff’s failure to produce materials from former contractors,
        vendors and employees of Plaintiff’s Campaign identified in Defendants’ Motions,
        see supra ¶¶ 12.a, 12.d, fashion appropriate sanctions and relief, such as:

              a. The Court may order that Plaintiff inform the Court whether it was an
                 accurate statement when Plaintiff’s counsel represented that these persons
                 “indicated to [Plaintiff’s counsel] they will make their emails available to
                 [Plaintiff’s] vendor and . . . be included in [Plaintiff’s] production”; and

                      i. If this was an accurate statement, the Court may order Plaintiff to
                         identify with specificity the parties and circumstances of each such
                         communication, whether Plaintiff will complete such production, and
                         the date by which Plaintiff will do so; and (i) find that the imposition
                         of a monetary sanction is warranted (for example, $1,000 or more per
                         day for each day between February 1, 2021 and the day Plaintiff fully
                         completes production of his ESI); AND/OR (ii) pursuant to Rule
                         37(b)(2)(A)(iv) and 28 U.S.C. § 636(e)(6)(B), certify the foregoing
                         facts to the District Court and order that Plaintiff appear on a day
                         certain to show cause why he should not be held in contempt (and
                         subject to a recommended daily fine);

                     ii. If this was not an accurate statement, the Court may impose such
                         sanctions as it deems appropriate for Plaintiff’s prior misrepresentation
                         to this Court.


Dated: February 8, 2021                     Respectfully submitted,

DEFENDANT AMERICAN                               DEFENDANTS CABLE NEWS
BROADCASTING COMPANIES, INC.                     NETWORK, INC, and WP COMPANY
                                                 LLC, d/b/a THE WASHINGTON POST
By Counsel:
                                                 By Counsel:
/s/ Sean P. McGinley
Sean P. McGinley WV # 5836                       /s/ Brian A. Glasser
DiPIERO SIMMONS McGINLEY &                       Brian A. Glasser WV # 6597
BASTRESS, PLLC                                   BAILEY GLASSER LLP
604 Virginia Street, East                        209 Capitol Street
Charleston, WV 25301                             Charleston, WV 25301
Tel.: (304) 342-0133                             Tel.: (304) 345-6555
Email: Sean.McGinley@dbdlawfirm.com
                                               11
Case 2:19-cv-00236 Document 729 Filed 02/08/21 Page 12 of 14 PageID #: 8104




                                         Email: bglasser@baileyglasser.com
Kelli L. Sager (pro hac vice)
DAVIS WRIGHT TREMAINE LLP                Kevin T. Baine DC # 238600
865 South Figueroa Street, Suite 2400    Stephen J. Fuzesi DC # 496723
Los Angeles, CA 90017                    Gloria Maier DC # 1012208
Tel.: (213) 633-6800                     Matthew D. Heins DC #241063
Email: kellisager@dwt.com                WILLIAMS & CONNOLLY LLP
                                         725 Twelfth Street, N.W.
Eric J. Feder (pro hac vice)             Washington, DC 20005
Chelsea T. Kelly (pro hac vice)          Tel.: (202) 434-5000
Caesar D. Kalinowski (pro hac vice)      Email: kbaine@wc.com
DAVIS WRIGHT TREMAINE LLP                Email: sfuzesi@wc.com
1301 K Street NW, Suite 500 East         Email: gmaier@wc.com
Washington, D.C. 20005                   Email: mheins@wc.com
Tel.: (202) 973-4248
Email: ericfeder@dwt.com
Email: chelseakelly@dwt.com
Email: caesarkalinowski@dwt.com          DEFENDANT MSNBC CABLE, LLC

                                         By Counsel:

DEFENDANT FOX NEWS NETWORK               /s/ Jared M. Tully
LLC                                      Jared M. Tully WV # 9444
                                         Elise N. McQuain WV # 12253
By Counsel:                              Alex J. Zurbuch WV # 12838
                                         FROST BROWN TODD LLC
/s/ J. Zak Ritchie                       500 Virginia Street East, Suite 1100
J. Zak Ritchie WV #11705                 Charleston, WV 25301
Ryan McCune Donovan WV #11660            Tel.: 304-345-0111
HISSAM FORMAN DONOVAN RITCHIE            Email: jtully@fbtlaw.com
PLLC                                     Email: emcquain@fbtlaw.com
P.O. Box 3983                            Email: azurbuch@fbtlaw.com
Charleston, WV 25339
Tel.: 681-265-3802                       Kevin T. Shook (pro hac vice)
Email: zritchie@hfdrlaw.com              Ryan W. Goellner (pro hac vice)
Email: rdonovan@hfdrlaw.com              FROST BROWN TODD LLC
                                         301 East Fourth Street, Suite 3300
Elbert Lin WV #12171                     Cincinnati, OH 45202
David Parker (pro hac vice)              Tel.: (513) 651-6783
HUNTON ANDREWS KURTH LLP                 Email: kshook@fbtlaw.com
951 E. Byrd Street                       Email: rgoellner@fbtlaw.com
Richmond, VA 23219
Tel.: 804-788-8200
Email: elin@Hunton.com
Email: dparker@HuntonAK.com
                                        12
Case 2:19-cv-00236 Document 729 Filed 02/08/21 Page 13 of 14 PageID #: 8105




Shawn Patrick Regan (pro hac vice)
Silvia Ostrower (pro hac vice)
HUNTON ANDREWS KURTH LLP
200 Park Avenue
New York, NY 10166
Tel.: 212-309-1000
Email: sregan@HuntonAK.com
Email: sostrower@HuntonAK.com




                                     13
 Case 2:19-cv-00236 Document 729 Filed 02/08/21 Page 14 of 14 PageID #: 8106




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 8th day of February 2021, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send a notification of such

filing to all CM/ECF participants and will cause to send to other parties by U.S. Mail as follows:

Jim Heath
2716 Saratoga Avenue
Lake Havasu City, AZ 86406



                                             /s/Matthew D. Heins
                                             Matthew D. Heins




                                                14
